                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                     )               BK No.:     17-11276
Michael L. Angel                           )
                                           )               Chapter: 13
                                           )
                                                           Honorable Timothy Barnes
                                           )
                                           )
              Debtor(s)                    )

                                      Order Modifying Plan

       This matter coming before the Court on the Chapter 13 Trustee's Motion to Modify Plan under
11 U.S.C. section 1329;

  IT IS HEREBY ORDERED:

  (1) The confirmed plan is amended to provide no less than 100% for general unsecured claims.

  (2) Plan payments are increased to $2,260.00 per month




                                                       Enter:


                                                                Timothy A. Barnes
Dated: May 27, 2021                                             United States Bankruptcy Judge

 Prepared by:
 Office of the Chapter 13 Trustee
 224 S. Michigan Ave., Suite 800
 Chicago, IL 60604
 (312) 431-1300
